Citation Nr: 1528142	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-19 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for joint pain, including of the back, upper extremities and lower extremities, to include as secondary to cervical spine disability.

4.  Entitlement to service connection for a nose injury.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.

6.  Entitlement to service connection for a gastrointestinal disability, claimed as ulcers, to include as secondary to an acquired psychiatric disorder.

7.  Entitlement to service connection for a bilateral upper extremity neurologic disability to include as secondary to cervical spine disability.

8.  Entitlement to service connection for a bilateral lower extremity neurologic disability.

9.  Entitlement to compensable rating for bilateral hearing loss prior to February 28, 2013, and to a rating increase in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty for training from May 1974 to December 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In January 2013, the Veteran presented testimony at a hearing before RO personnel.  Additionally, in January 2015, the Veteran presented sworn testimony at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge (VLJ).  Transcripts of these hearings have been associated with the Veteran's VA claims folder.
The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a cervical spine disability, joint pain, a nose injury, an acquired psychiatric disorder, a gastrointestinal disability claimed as ulcers, a bilateral upper extremity neurologic disability, and a bilateral lower extremity neurologic disability as well as entitlement to an increased disability rating for a bilateral hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a May 2010 decision, the Board denied the Veteran's claim of entitlement to service connection for a cervical spine disability.

2.  The evidence received since the May 2010 Board decision relates to an unestablished fact necessary to substantiate the claim for service connection for a cervical spine disability and raises a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The May 2010 Board decision denying service connection for a cervical spine disability is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1105 (2014).
 
2.  Since the May 2010 Board decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a cervical spine disability; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a cervical spine disability. Implicit in his claim is the contention that new and material evidence which is sufficient to reopen the previously-denied claim has been received.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

 The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014).  As discussed in more detail below, sufficient evidence is of record to grant the application to reopen the Veteran's claim for entitlement to service connection for a cervical spine disability.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.  The claim on the merits requires additional development, which is addressed in the remand below. 





Analysis

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110 , 1131 (West 2014); 38 C.F.R. § 3.303 (2014).

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307 , 3.309 (2014).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.1103, 20.1105 (2014).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2014).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). 
An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened.  Second, once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The RO denied service connection for a cervical spine disability in a February 1994 rating decision because there was no evidence of record that the Veteran had a neck injury that was incurred in or aggravated during his period of military service.  The Veteran did not appeal this decision, and there was no new and material evidence submitted within one year of the rating decision.  The February 1994 rating decision therefore became final.  The evidence at the time of the February 1994 rating decision consisted of the Veteran's available service treatment records which were absent complaints of or treatment for a cervical spine disability.  The evidence also included a statement from the Veteran dated November 1993 wherein he reported that he hurt his neck during basic training in 1974.  

In a May 2010 decision, the Board reopened and denied the Veteran's cervical spine disability claim because the Veteran's residuals of neck injury were not due to disease or injury that was incurred in or aggravated by active service.  At the time of the prior Board decision, the additional evidence added since the February 1994 rating decision included a private treatment record dated August 2008 noting an impression of loss of cervical lordosis with otherwise unremarkable examination. The evidence also included a buddy statement noting the Veteran's in-service neck injury from basic training.  

As the Veteran did not appeal the May 2010 Board decision, it is final.  It is noted that the Veteran's current claim for a neck condition is based upon the same factual premise as the previous claims.  He asserts that he has a neck condition that is related to an injury in basic training.  Accordingly, new and material evidence is required to reopen the claim. Specifically, in order to reopen, the evidence must show that the Veteran has a cervical spine disability that is related to his military service.

In reviewing the evidence added to the claims folder since the May 2010 denial, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claim.  The Veteran and his wife provided testimony at the January 2014 Board hearing pertaining to an in-service injury from falling on his head during basic training in 1974 as well as continuity of neck pain since service.  

The Board finds that, assuming its credibility, the newly submitted evidence is material.  In particular, the evidence now includes further report on the Veteran's in-service injury which he described as a head injury and continuing symptoms since service.  As missing elements of service connection are now of record, the Board finds that the evidence is new and material sufficient to reopen the claim. 

As was indicated in the above VCAA discussion, VA's statutory duty to assist the Veteran in the development of his claim attaches at this juncture.  For the reasons explained in the remand section below, the Board finds that additional development is necessary before a decision on the merits of the reopened claim may be rendered. 

In addition, the standard of review changes at this point.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and, therefore, the probative value of proferred evidence in the context of the record as a whole. The Justus presumption of credibility no longer attaches.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Although the evidence discussed above is adequate for the limited purpose of reopening the claim, this does not necessarily make it sufficient to allow the grant of the benefits sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) [material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim]. 

The Board finds that additional evidentiary development is required. This will be discussed in the remand section which follows.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a cervical spine disability is reopened; to this extent only, the appeal is granted.


REMAND

For reasons expressed immediately below, the Board finds that the issues of entitlement to service connection for a cervical spine disability, a nose injury, joint pain, an acquired psychiatric disorder, bilateral upper and lower extremity neurologic disabilities, and a gastrointestinal disability claimed as ulcers must be remanded for additional evidentiary development.

The Board initially notes that in a statement dated May 2008, the Veteran indicated that he is in receipt of Social Security Administration (SSA) disability benefits.  It is unclear if he in receipt of social security disability benefits as a result of any of the claimed disabilities.  There is no indication in the record that any attempts have been made to obtain records in conjunction with the Veteran's claim for SSA disability benefits and, indeed, his SSA records are not currently in the claims file.  Therefore, on remand, any determination pertinent to the appellant's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

The Veteran also reported in May 2008 that he had claimed workers compensation benefits for a right knee, right hip and nervous condition following a mining accident.  The Veteran should be asked to provide or authorize the release of these records on remand.

Additionally, during the January 2014 Board hearing, the Veteran reported that he has received treatment for his disabilities on appeal from the VA Medical Center in Beckley, West Virginia.  See the January 2014 Board hearing transcript, pgs. 3, 7-8, 11, 14, 15-17.  The Board observes that the claims folder is absent any VA treatment records.  Therefore, on remand, all outstanding VA treatment records should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  

The Board also notes that at the January 2014 hearing, the Veteran reported that he received private treatment for his disabilities on appeal from West Virginia Pain Clinic, Dr. Dela Rosa, and Dr. Greenberg.  Although records from Dr. Dela Rosa and Dr. Greenberg have been associated with the claims folder, there are no records from the West Virginia Pain Clinic.  As such, on Remand, all outstanding private treatment records, to include records from the West Virginia Pain Clinic, should be obtained and associated with the claims folder.  

With regard to the Veteran's cervical spine disability, joint pain, and nose injury claims, he contends that these disabilities are related to military service, in particular from an injury to his head from falling during basic training.  See, e.g., the January 2014 Board hearing transcript, pgs. 4, 9. 

The Board observes that the medical evidence of record documents diagnoses of degenerative disc disease of the cervical spine as well as sprains of the shoulder and upper arm.  The Board further observes that the Veteran's available service treatment records are absent complaints of or treatment specifically for the accident that the Veteran has reported.  However, a National Guard service treatment record dated March 1979 documents a history of a head injury, although the record does not state what the cause of the head injury was.  The Board also notes that the Veteran's military occupational specialty was a track vehicle mechanic.  Moreover, the Veteran is competent to attest to experiencing an injury to his head from the accident causing further injury to his neck, nose, and joints.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, although the Veteran as a lay person has not been shown to be capable of making medical conclusions, he is competent to report the circumstances of the in-service injury.  The Board therefore finds him credible with regard to his reported in-service injury.

There is no evidence currently associated with the Veteran's VA claims folder that offers an opinion as to a possible causal relationship between the Veteran's cervical spine disability, nose disability, and joint pain and his period of military service.  In light of the foregoing, the Board is of the opinion that a VA examination would be probative in ascertaining whether the Veteran has a cervical spine disability, joint pain, and a nasal disability that are etiologically related to his active military service.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2014) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).  Further, an opinion should also be obtained as to whether the Veteran has a bilateral upper extremity disability related to military service, and if his cervical spine disability is service-connected, if the bilateral upper extremity disability is secondary to the cervical spine disability.

The Veteran also contends that he has an acquired psychiatric disorder related to his military service, in particular from an accident wherein a tank fired a shot near him which caused anxiety.  See the January 2014 Board hearing transcript, pgs. 9-10.  The current medical evidence of record documents a diagnosis of anxiety state, unspecified.  Although the Veteran's service treatment records are absent complaints of or treatment for a psychiatric disorder, the above-referenced March 1979 National Guard service treatment record documents a history of nervous trouble.  There is no cause specified for the complaint of nervous trouble.  However, the Veteran is competent to attest to experiencing this incident, and the Board has no reason to doubt his credibility.  

There is no evidence currently associated with the Veteran's VA claims folder that offers an opinion as to a possible causal relationship between the Veteran's diagnosed anxiety and his period of military service.  In light of the foregoing, the Board is of the opinion that a VA examination would be probative in ascertaining whether the Veteran has an acquired psychiatric disorder that is etiologically related to his active military service.  See Charles and McLendon, both supra; see also 38 C.F.R. § 3.159(c)(4), supra.  

The Board adds that the Veteran contends that he has ulcers related primarily to his acquired psychiatric disorder.  See the January 2014 Board hearing transcript, pgs. 15-16.  As the medical evidence of record documents a diagnosis of gastroesophageal reflux disease (GERD), the Board finds that if it is determined that the Veteran's acquired psychiatric disorder is related to service, an additional medical opinion as to whether the Veteran's gastrointestinal disorder claimed as ulcers is related to his psychiatric disorder should be obtained as such opinion is not currently of record.

The Board also notes that the Veteran contends that he has a bilateral lower extremity disability related to military service, in particular from an injury to his back during National Guard duty.  Id. at pgs. 14-15.  Notably, a National Guard duty service treatment record dated August 1977 documents an injury to the Veteran's back while riding in an armored personnel carrier vehicle.  Although the medical evidence of record does not document a current diagnosis of a bilateral lower extremity disability, the Veteran has competently testified as to lower extremity pain.  In light of the foregoing, the Board finds that a medical opinion should be obtained as to whether the Veteran has a bilateral lower extremity disability that is related to his military service as such opinion is not currently of record.  See Charles and McLendon, both supra; see also 38 C.F.R. § 3.159(c)(4), supra.  

Finally, the Board remanded the Veteran's claim of entitlement to a compensable rating for bilateral hearing loss prior to February 28, 2013, and to a rating increase in excess of 10 percent thereafter in the August 2014 decision for the AOJ to provide a statement of the case (SOC) in response to a notice of disagreement filed by the Veteran with regard to a September 2012 rating decision concerning the noncompensable rating assigned for bilateral hearing loss.  See Manlincon v. West, 12 Vet. App. 238 (1999).  A review of the claims folder, to include the Veteran's virtual claims folder, reveals that a SOC has not yet been issued.  In light of the foregoing, the Board finds that remand for issuance of a SOC for compliance with the August 2014 remand is warranted.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).      

Accordingly, the case is REMANDED for the following action:

1. Request the SSA to provide copies of any records pertaining to the Veteran's application for SSA disability benefits, to include any medical records obtained in connection with the application.  Any materials obtained should be associated with the Veteran's VA claims folder.

2. Take appropriate steps to contact the Veteran and obtain information as to any outstanding medical records that are related to the claims.  Of particular interest are treatment records from the West Virginia Pain Clinic.  

He should also be asked to provide or identify the location of any workers compensation records.  

After obtaining proper authorization, obtain any relevant records that are not already of record in order to ensure that complete records from these facilities are of record.  

3. Obtain any outstanding VA treatment records.  

4. Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his acquired psychiatric disorder(s).  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

For each acquired psychiatric disorder identified,  provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to a period of active duty for training, to include his credible report of experiencing anxiety during service from his tank firing.
 
The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

5. Thereafter, the Veteran should be afforded a VA examination to determine the current nature, extent, and severity of his disability manifested by joint pain, cervical spine disability, nose injury, bilateral upper extremity disability, bilateral lower extremity disability, and a gastrointestinal disorder. 

The claims file must be made available for review of the Veteran's pertinent medical and other history, particularly records of any relevant treatment.  The examiner should note that the Veteran's claims folder was reviewed. 

The examination should include any necessary diagnostic testing or evaluation.  The examiner should also provide an opinion as to the following:

a. Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's cervical spine disability is related to his military service, to include his credible report of injury during basic training.

b. Identify whether the Veteran has a disability manifested by joint pain, to include joint pain of the back, upper extremities, shoulders, and lower extremities.

c. If the Veteran has a disability manifested by joint pain, is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's joint pain disability is related to his military service, to include his credible report of injury during basic training.

d. If, and only if, it is determined that the Veteran's cervical spine disability is related to military service, is it at least as likely as not that the Veteran's 
joint pain disability is due to or caused by the cervical spine disability.

e. If, and only if, it is determined that the Veteran's cervical spine disability is related to military service, is it at least as likely as not that the Veteran's joint pain disability is aggravated by his cervical spine disability.  By aggravation, the Board means an increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's joint pain disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the cervical spine disability.

f. Identify whether the Veteran has a disability manifested by a nose injury.  If so, is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's nose injury residuals are related to his military service, to include his credible report of injury during basic training.

g. Identify whether the Veteran has a bilateral upper extremity neurologic disability.  If so, is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral upper extremity disability is related to his military service, to include his credible report of injury during basic training.

h. If, and only if, it is determined that the Veteran's cervical spine disability is related to military service, is it at least as likely as not that the Veteran's 
bilateral upper extremity neurologic disability is due to or caused by the cervical spine disability.

i. If, and only if, it is determined that the Veteran's cervical spine disability is related to military service, is it at least as likely as not that the Veteran's bilateral upper extremity neurologic disability is aggravated by his cervical spine disability.  By aggravation, the Board means an increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's bilateral upper extremity neurologic disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the cervical spine disability.
  
j. Identify whether the Veteran has a bilateral lower extremity neurologic disability.  If so, is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral lower extremity neurologic disability is related to his military service, to include the back injury in August 1977 during a period of National Guard active duty for training.

k. If, and only if, it is determined that the Veteran's back disability is related to military service, is it at least as likely as not that the Veteran's 
bilateral lower extremity neurologic disability is due to or caused by the back disability.

l. If, and only if, it is determined that the Veteran's back disability is related to military service, is it at least as likely as not that the Veteran's bilateral lower extremity neurologic disability is aggravated by his back disability.  By aggravation, the Board means an increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's bilateral lower extremity neurologic disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the back disability.

m. If, and only if, it is determined that the Veteran's acquired psychiatric disorder is related to military service, is it at least as likely as not that the Veteran's diagnosed gastrointestinal disorder claimed as ulcers is due to or caused by the acquired psychiatric disorder.

n. If, and only if, it is determined that the Veteran's acquired psychiatric disorder is related to military service, is it at least as likely as not that the Veteran's gastrointestinal disorder claimed as ulcers is aggravated by his acquired psychiatric disorder.  By aggravation, the Board means an increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the acquired psychiatric disorder.
 
The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

6. Issue a statement of the case and notification of the Veteran's appellate rights on the issue of entitlement to a compensable rating of for bilateral hearing loss prior to February 28, 2013, and to a rating increase in excess of 10 percent thereafter.  See 38 C.F.R. §§ 19.29 , 19.30 (2014).  The Veteran is reminded that to vest jurisdiction over this issue with the Board, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2014).  If the Veteran perfects the appeal as to this issue, it must be returned to the Board for appellate review.

7. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims of entitlement to service connection for a cervical spine disability, joint pain, an acquired psychiatric disorder, residuals of a nose injury, a gastrointestinal disability claimed as ulcers, a bilateral upper extremity neurologic disability, and a bilateral lower extremity neurologic disability.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


